          Case 1:09-cr-00415-VEC Document 289 Filed 05/08/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 5/8/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   09-CR-415 (VEC)
                                                                :
 ANTONIO ROSARIO,                                               :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2020, Defendant moved for compassionate release pursuant to 18

U.S.C. § 3582(c) (Dkt. 281);

        IT IS HEREBY ORDERED that an oral argument is scheduled for May 22, 2020, at

11:00 a.m. The parties must appear for the proceeding by calling (888) 363-4749 // Access

code: 3121171# // Security code: 0415#.

        Counsel should adhere to the following rules and guidelines during the oral argument:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             2. To facilitate an orderly conference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             3. If there is a beep indicating that a new caller has joined while counsel is speaking,
                counsel should pause to allow the Court to ascertain the identity of the new
                participant and confirm that the court reporter has not been dropped from the call.

        IT IS FURTHER ORDERED that the Government must give notice of the oral argument

and Defendant’s compassionate release application to victims pursuant to the Crime Victims’

Rights Act, 18 U.S.C. § 3771, no later than May 13, 2020. Any written submission by the
         Case 1:09-cr-00415-VEC Document 289 Filed 05/08/20 Page 2 of 2



victim should be filed on or before May 21, 2020. If the victim wishes to be heard at the oral

argument, the Government needs to notify the Court and defense counsel of that fact by May 21,

2020.

        IT IS FURTHER ORDERED that defense counsel must file a letter on the docket no later

than May 15, 2020, stating whether Defendant waives any right to be present at the oral

argument.

SO ORDERED.
                                                       _________________________________
Date: May 8, 2020                                            VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                              2 of 2
